Title: Hendrik Bicker to John Adams: A Translation, 21 February 1781
From: Bicker, Hendrik
To: Adams, John



Sir
Amsterdam 21 February 1781

In order that I not be too absorbed in my own system, I profited from your permission to consult with others, and even though it was only with one person, he was worth at least ten in his understanding of your commission from the Congress of the thirteen states. But despite the fact that Messieurs Franklin, Deane, and Lee held no other titles than you do, sir, we cannot find any authority, either expressed or implied, to raise the money. And this is true for the whole of Europe, principally amongst the private bankers, since it would be stretching it a bit to undertake to explain and elaborate on the words “with any Person or Persons Bodies politic and Corporate” which would imply that there exists the power to negotiate with Sovereigns or with members of their courts.
Please excuse my frankness, sir, and believe me to be with perfect consideration your very humble servant

Bicker

